Name: 96/526/EC: Commission Decision of 30 August 1996 concerning certain protection measures with regard to foot-and-mouth disease in Greece and repealing Commission Decision 96/440/EC (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  international trade;  tariff policy;  animal product;  Europe;  agricultural activity
 Date Published: 1996-08-31

 Avis juridique important|31996D052696/526/EC: Commission Decision of 30 August 1996 concerning certain protection measures with regard to foot-and-mouth disease in Greece and repealing Commission Decision 96/440/EC (Text with EEA relevance) Official Journal L 221 , 31/08/1996 P. 0065 - 0070COMMISSION DECISION of 30 August 1996 concerning certain protection measures with regard to foot-and-mouth disease in Greece and repealing Commission Decision 96/440/EC (Text with EEA relevance) (96/526/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), as last amended by Directive 92/118/EEC (2), and in particular Article 10 thereof,Having regard to Council Directive 89/662/EEC of 11 December 1989, concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (3), as last amended by Directive 92/118/EEC, and in particular Article 9,Whereas since 5 July 1996 a number of outbreaks of foot-and-mouth disease have been declared in the province of Evros in Greece;Whereas the foot-and-mouth disease situation in Greece was considered liable to endanger the herds of other Member States in view of the trade in live biungulate animals and certain of their products; whereas it was therefore necessary to take a safeguard measure, under Commission Decision 96/440/EC of 18 July 1996 concerning certain protection measures with regard to foot and mouth disease (4), for the whole of Greece concerning trade in live biungulate animals and these products;Whereas no other cases of foot-and-mouth disease have since been declared elsewhere in Greece;Whereas Greece has taken measures in accordance with Council Directive 85/511/EEC (5), of 18 November 1985 introducing Community measures controlling foot-and-mouth disease as last amended by Decision 92/380/EEC (6), and furthermore has introduced additional measures within Evros;Whereas the Greek authorities have presented information to the Commission which has indicated that outbreaks of the disease have been restricted to Evros; whereas the controls in place are judged to be sufficient to prevent the spread of foot-and-mouth disease from the infected areas to other parts of Greece or to other Member States;Whereas the foot-and-mouth disease situation in South Eastern Europe requires an intensified disease surveillance in the border areas of Greece;Whereas it is therefore appropriate to replace the existing safeguard measure with one that is applicable only to the areas recognised as being infected with foot-and-mouth disease; whereas it is therefore necessary to repeal Commission Decision 96/440/EC;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 1. Greece shall not send live animals of the bovine, ovine, caprine and porcine species and other biungulates from or through parts of its territory listed in Annex I to other Member States.2. The health certificates provided for in Council Directive 64/432/EEC (7) accompanying live bovine and porcine animals consigned from Greece and Council Directive 91/68/EEC (8) accompanying live ovine and caprine animals consigned from Greece shall bear the following words:'Animals conforming to Commission Decision 96/526/EC of 30 August 1996 on certain protective measures with regards to foot-and-mouth disease in Greece.`3. Greece shall ensure that health certificates for biungulates, other than those covered by the certificates mentioned in paragraph 2, shall bear the following words:'Live biungulates confirming to Commission Decision 96/526/EC of 30 August 1996 on certain protection measures with regard to foot-and-mouth disease in Greece.`Article 2 1. Greece shall not send fresh meat of the bovine, ovine, caprine and porcine species and other biungulates coming from those parts of its territory listed in Annex I or obtained from animals originating in those parts of Greece to other Member States.2. The prohibitions provided for in paragraph 1 shall not apply to:(a) fresh meat obtained before 1 June 1996 provided that the meat is clearly identified, and transported and stored separately from meat which is not destined for intra-Community trade;(b) fresh meat obtained from cutting plants under the following conditions:- only fresh meat as described in subparagraph (a) or fresh meat obtained from animals reared and slaughtered outside the area listed in the Annex will be processed in this establishment,- all such fresh meat must bear the health mark in accordance with Chapter XI of Annex I to Council Directive 64/433/EEC (9) on animal health problems affecting intra-Community trade in fresh meat,- the plant will be operated under strict veterinary control,- the fresh meat must be clearly identified, and transported and stored separately from meat which is not destined for intra-Community trade,- the control of the compliance with the above listed conditions shall be carried out by the competent veterinary authority under the supervision of the central veterinary authorities who will communicate to the other Member States and the Commission a list of those establishments which they have approved in application of these provisions.3. Meat consigned from Greece shall be accompanied by a certificate from an official veterinarian. The certificate shall bear the following words:'Meat conforming to Commission Decision 96/526/EC of 30 August 1996 concerning certain protection measures with regard to foot-and-mouth disease in Greece.`Article 3 1. Greece shall not send meat products of animals of the bovine, ovine, caprine and porcine species and other biungulates coming from those parts of Greece listed in Annex I or prepared using meat obtained from animals originating in those parts of Greece to other Member States.2. The restrictions described in paragraph 1 shall not apply to meat products which have undergone one of the treatments laid down in Article 4 (1) of Council Directive 80/215/EEC (10), or to meat products as defined in Council Directive 77/99/EEC, of 21 December 1976, on animal health problems affecting intra-Community trade in meat products (11) which have been subjected during preparation uniformly throughout the substance to a pH value of less than 6.3. The prohibitions described in paragraph 1 shall not apply to:(a) meat products prepared before 1 June 1996 provided that the meat products are clearly identified, and transported and stored separately from meat products which are not destined for intra-Community trade;(b) meat products prepared in establishments under the following conditions:- all fresh meat used in the establishment must conform to the conditions of Article 2, paragraph 2,- all meat products used in the final product will conform to the conditions of paragraph (a) or be made from fresh meat obtained from animals reared and slaughtered outside the area listed in the Annex,- all meat products must bear the health mark in accordance with Chapter VI of Annex A to Directive 77/99/EEC,- the establishment will be operated under strict veterinary control,- the meat products must be clearly identified and transported and stored separately from meat and meat products which are not destined for intra Community trade,- the control of the compliance with the above listed conditions shall be carried out by the competent veterinary authority under the supervision of the central veterinary authorities who will communicate to other Member States and the Commission a list of those establishments which they have approved in application of these provisions;(c) meat products prepared in the parts of the territory which are not subject to restrictions using meat obtained before 1 June 1996 from parts of the territory which become the subject of restrictions provided that the meat and meat products are clearly identified and transported and stored separately from meat and meat products which are not destined for intra-Community trade.4. Meat products consigned from Greece shall be accompanied by a certificate from an official veterinarian. The certificate shall bear the following words:'Meat products conforming to Commission Decision 96/526/EC of 30 August 1996 concerning certain protection measures with regard to foot-and-mouth disease in Greece.`Article 4 1. Greece shall not send milk from those parts of its territory listed in Annex I to other Member States.2. The prohibitions described in paragraph 1 shall not apply to milk which has been subjected to:(a) an initial pasteurization in accordance with the norms defined in Council Directive 92/46/EEC (12) followed by a second heat treatment by high temperature pasteurization, UHT, sterilization or by a drying process which includes a heat treatment with an equivalent effect to one of the above; or(b) an initial pasteurization in accordance with the norms defined in Council Directive 92/46/EEC, combined with the treatment by which the pH is lowered below 6 and held there for at least one hour.3. The prohibitions described in paragraph 1 shall not apply to milk prepared in establishments under the following conditions:- all milk used in the establishment must either conform to the conditions of paragraph 2 or be obtained from animals outside the area listed in the Annex,- the establishment will be operated under strict veterinary control,- the milk must be clearly identified and transported and stored separately from milk and milk products which are not destined for intra-Community trade,- the control of the compliance with the above listed conditions shall be carried out by the competent veterinary authority under the supervision of the central veterinary authorities who will communicate to other Member States and the Commission a list of those establishments which they have approved in application of these provisions.4. Milk consigned from Greece shall be accompanied by a certificate from an official veterinarian. The certificate shall bear the following words:'Milk conforming to Commission Decision 96/526/EC of 30 August 1996 concerning certain protection measures with regard to foot-and-mouth disease in Greece.`Article 5 1. Greece shall not send milk products from those parts of its territory listed in Annex I to other Member States.2. Prohibitions described in paragraph 1 shall not apply to:(a) milk products produced before 1 June 1996;(b) milk products subjected to heat treatment at a temperature of at least 71,7 ° C for 15 seconds or an equivalent treatment;(c) milk products prepared from milk which has been subjected to the provisions described in article 4, paragraph 2 or 3.3. The prohibitions described in paragraph 1 shall not apply to:(a) milk products prepared in establishments under the following conditions:- all milk used in the establishment will either conform to the conditions of Article 4, paragraph 2 or be obtained from animals outside the area listed in the Annex,- all milk products used in the final product will either conform to the conditions of paragraph 2 or be made from milk obtained from animals outside the area listed in the Annex,- the establishment will be operated under strict veterinary control,- the milk products must be clearly identified and transported and stored separately from milk and milk products which are not destined for intra-Community trade,- the control of the compliance with the above listed conditions shall be carried out by the competent veterinary authority under the supervision of the central veterinary authorities who will communicate to other Member States and the Commission a list of those establishments which they have approved in application of these provisions;(b) milk products prepared in the parts of the territory which are not subject to restrictions using milk obtained before 1 June 1996 from parts of the territory which become the subject of restrictions provided that the milk products are clearly identified and transported and stored separately from milk products which are not destined for intra-Community trade.4. Milk products consigned from Greece shall be accompanied by a certificate from an official veterinarian. The certificate shall bear the following words:'Milk products conforming to Commission Decision 96/526/EC of 30 August 1996 concerning certain protection measures with regard to foot-and-mouth disease in Greece.`Article 6 1. Greece shall not send semen and embryos of the bovine, ovine, caprine and porcine species and other biungulates from those parts of its territory listed in Annex I to other Member States.2. This prohibition shall not apply to frozen bovine semen and bovine embryos produced before 1 June 1996.3. The health certificate provided for in Council Directive 88/407/EEC (13) and accompanying frozen bovine semen consigned from Greece shall bear the following words:'Frozen bovine semen conforming to Commission Decision 96/526/EC of 30 August 1996 on certain protective measures with regard to foot-and-mouth disease in Greece.`4. The health certificate provided for in Directive 89/556/EEC (14) and accompanying bovine embryos consigned from Greece shall bear the following words:'Bovine embryos conforming to Commission Decision 96/526/EC of 30 August 1996 on certain protective measures with regard to foot-and-mouth disease in Greece.`Article 7 1. Greece shall not send hides and skins of the bovine, ovine and caprine and porcine species and other biungulates from those parts of its territory listed in Annex I to other Member States.2. This prohibition shall not apply to hides and skins which were produced before 1 June 1996 or which conform to the requirements of paragraph 1, A, second to fifth indents or paragraph 1, B, third and fourth indents of Chapter 3 of Annex 1 of Council Directive 92/118/EEC.Care must be taken to effectively separate treated hides from untreated hides.3. Greece shall ensure that health certificates for hides and skins to be sent to other Member States shall be accompanied by a certificate which bears the following words:'Hides and skins conforming to Commission Decision 96/526/EC of 30 August 1996 on certain protective measures with regards to foot-and-mouth disease in Greece.`Article 8 Greece shall ensure that vehicles which have been used for the transport of live animals are cleaned and disinfected after each operation, and shall furnish proof of such disinfection.Article 9 1. Greece shall not send animal products of the bovine, ovine, caprine and porcine species and other biungulates not mentioned in Articles 2, 3, 4, 5, 6 and 7 from those parts of its territory listed in Annex I to other Member States.2. The prohibitions mentioned in paragraph 1 shall not apply to:(a) animal products referred to in paragraph 1 which have been subjected to:- heat treatment in a hermetically sealed container with a F ° value of 3,00 or more, or- heat treatment in which the centre temperature is raised to at least 70 ° C;(b) unprocessed sheep wool and ruminant hair which is securely enclosed in packaging and dry.3. Greece shall ensure that health certificates for animal products mentioned in paragraph 2 to be sent to other Member States shall be accompanied by a certificate which bears the following words:'Animal products conforming to Commission Decision 96/526/EC of 30 August 1996 on certain protective measures with regards to foot-and-mouth disease in Greece.`Article 10 Greece shall introduce appropriate measures of an equivalent level to ensure that the disease is not spread from those parts of its territory which are subject to restrictions to other parts.Article 11 Greece shall carry out a surveillance programme for detection of foot-and-mouth disease in accordance with the provisions of Annex II.The results of this programme, accompanied by an epidemiological analysis shall be submitted monthly to the Commission.Article 12 Commission Decision 96/440/EC is hereby repealed.Article 13 Member States shall amend the measures which they apply to trade so as to bring them into compliance with this Decision. They shall immediately inform the Commission thereof.Article 14 This Decision shall be re-examined before 1 November 1996.Article 15 This Decision is addressed to the Member States.Done at Brussels, 30 August 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 224, 18. 8. 1990, p. 29.(2) OJ No L 62, 15. 3. 1993, p. 49.(3) OJ No L 395, 30. 12. 1989, p. 13.(4) OJ No L 181, 20. 7. 1996, p. 38.(5) OJ No L 315, 26. 11. 1985, p. 11.(6) OJ No L 198, 17. 7. 1992, p. 54.(7) OJ No 121, 29. 7. 1964, p. 1977/64.(8) OJ No L 46, 19. 2. 1991, p. 19.(9) OJ No L 121, 29. 6. 1964, p. 2012/64. Directive updated by Directive 91/497/EEC (OJ No L 268, 24. 9. 1991, p. 69) and last amended by Directive 95/23/EC (OJ No L 243, 11. 10. 1995, p. 7).(10) OJ No L 47, 21. 2. 1980, p. 4.(11) OJ No L 26, 31. 1. 1977, p. 85. Directive updated by Directive 92/5/EEC (OJ No L 57, 2. 3. 1992, p. 1) and last amended by Directive 95/68/EC (OJ No L 332, 30. 12. 1995, p. 10).(12) OJ No L 268, 14. 9. 1992, p. 1.(13) OJ No L 194, 22. 7. 1988, p. 10.(14) OJ No L 302, 19. 10. 1989, p. 1.ANNEX I EvrosANNEX II I. Areas to be subject to the surveillance programme referred to in Article 11: - Rodopi,- Evros, when the measures to be implemented in accordance with the provisions of Council Directive 85/511/EEC have been completed.II. Surveillance programme. The programme to be administratively determined prior to the commencement of the survey and should include:- Each village to be considered as an epidemiological unit in so far as sheep (1) farms are concerned, cattle herds to be considered on an individual basis.- Determination of the number and location of the farms to be visited, including the maximum number of farms and animals to be visited by each veterinarian per day.- Inspection of the cattle farms each week.Clinical inspection of the cattle must be performed and recorded.- With regard to sheep, every village is visited every 15 days in order to evaluate the situation in the flocks.A surveillance programme for the sheep flocks in each village has to be constructed individually based on the 1996 census return.- The number of sheep to be inspected and examined is determined in accordance with the table in III.- The results of each inspection to be formally recorded and put at the disposal of the Central competent veterinary authority.- A record of all epidemiological information relevant to each herd and/or flock inspected.- As a support measure, to provide additional assurances to these measures, a serological programme for sheep based upon a 90 % level confidence at 5 % prevalence. The programme shall be implemented in the veterinary substations' district bordering the territories under restriction due to foot and mouth disease. Such measures to be drawn up by the Central veterinary competent authority.- The central competent veterinary authority shall put in place measures as to provide for effective audit of this programme and for the audit of the related laboratory procedures.III. Quantitative inspection surveillance table>TABLE>(1) Sheep = sheep and goats.